                       No. 6:19-cv-00620

                       Rickey Riley,
                          Plaintiff,
                             v.
                 Van Zandt County Jail et al.,
                        Defendants.

                 Before B ARKER , District Judge

                            ORDER

    Rickey Riley filed this action on December 30, 2019. Doc.
1. That same day, Riley moved for leave to proceed in forma
pauperis. Doc. 2. The case was referred to United States Mag-
istrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636.
Doc. 3. On January 2, 2020, Judge Mitchell entered a report
and recommendation that plaintiff’s motion to proceed in
forma pauperis be denied, and that this case be dismissed with
prejudice for purposes of proceeding in forma pauperis. Doc. 4.
Riley received a copy of this report and recommendation
sometime before January 10, 2020. See Doc. 5. He has not ob-
jected.
    When no party objects to a magistrate judge’s report and
recommendation within 14 days of service, the district court
“need only satisfy itself that there is no clear error on the face
of the record.” Douglass v. United Servs. Auto. Ass’n, 79 F.3d
1415, 1420 (5th Cir. 1996) (cleaned up). Here, the magistrate
judge erroneously characterized Riley’s allegation that his
blood pressure has not been checked as conclusory. See Doc.
4 at 3. This factual allegation is clearly not conclusory. But this
error does not disturb the propriety of the magistrate judge’s
recommended disposition. And there is no other clear error.
    Accordingly, the report and recommendation (Doc. 4) is
adopted. Riley’s motion to proceed in forma pauperis (Doc. 2)
is denied. This case is dismissed with prejudice for purposes
of proceeding in forma pauperis. Any outstanding motions are
denied as moot. The clerk of court is directed to close this
case. However, pursuant to the magistrate judge’s recommen-
dation, if Riley pays the full filing fee within 15 days of the
issuance of this order, this case will proceed as if he had paid
the full filing fee at the outset of this case.
                         So ordered by the court on April 9, 2020.



                                   J. C AMPBELL B ARKER
                                 United States District Judge




                              -2-
